DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 3/18/2021. As directed by the amendment: claims 1-2, 7, 11, and 19 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-16 and 18-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shahrur et al. (US Publication 2016/0270509 A1) in view of Ichikawa (US Publication 2003/0121940 A1). See figure below when “See Image 1” mentioned.Image 1: 
    PNG
    media_image1.png
    478
    569
    media_image1.png
    Greyscale

Regarding claim 1, Shahrur discloses a system (10) for treating human keratin materials, comprising: 
an appliance (10) including: 
 a treatment head (20); 
 a handle (12) for holding the appliance in one hand in order to apply the treatment head to the human keratin materials, notably the skin,
 	wherein the handle and the treatment head form an elbow (See Image 1), and 
 	wherein the housing is oriented in line with the treatment head (Figs. 1-2) and open in an opposite direction to the treatment head (Figs. 1-2);
a housing (See Image 1) for holding a refill containing a product to be applied (Figs. 1-2), the refill (22,) including a body (22) containing a product (23) to be applied and a dispensing head (26), and
 wherein the refill is actuated by a dispensing actuator (24, Paragraph [0029]).
 	Shahrur is silent regarding

wherein the refill is actuated by a user applying a force to at least a portion of the refill in order to dispense a dose of the product.  
Ichikawa teaches a system (1) for treating human keratin materials, comprising: 
a refill (1) including a body (3a) containing a product (2) to be applied and a dispensing head (4, 7),
wherein the dispensing head includes a mobile element (7) moveable relative to the body of the refill (Figs. 1(a)-1(b)) and a dispensing nozzle (4) extending from the mobile element (Figs. 1(a)-1(b)), and 
wherein the refill is actuated by a user applying a force to at least a portion of the refill in order to dispense a dose of the product (Figs. 1(a)-1(b)).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dispensing head of Shahrur to incorporate the teachings of Ichikawa to incorporate a mobile element moveable relative to the body of the refill and a dispensing nozzle extending from the mobile element since such a modification is the result of a simple substitution of one known element (26, Shahrur) for another (4, 7, Ichikawa) to obtain predictable results (Dispensing). Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the refill of Shahrur to incorporate the teachings of Ichikawa to incorporate being actuated by a user applying a force to at least a portion of the refill in order to dispense a dose of the product in order to discharge the liquid (Paragraph [0030], Ichikawa).
 	Regarding claim 2, Shahrur in view of Ichikawa disclose the appliance according to claim 1, wherein the refill integrates a pump (24, Shahrur).
	Shahrur is silent regarding
 	the pump being actuated by pressing the refill when the refill is in place inside the housing.  
 	Ichikawa teaches wherein the refill integrates a pump (6, Ichikawa) actuated by pressing the refill (Figs. 1(a)-1(b), Ichikawa).
(24, Shahrur) for another (6, Ichikawa) to obtain predictable results (Dispensing). The modification of Shahrur in view of Ichikawa would teach wherein the refill (22, Shahrur) integrates a pump (6, Ichikawa) actuated by pressing the refill (Fig. 1(b), Ichikawa) when the refill is in place inside the housing (Fig. 2, Shahrur).
 	Regarding claim 3, Shahrur in view of Ichikawa disclose the appliance according to claim 2, wherein the refill is mounted on the appliance such that the refill is movable axially in the housing, in order to permit the user to actuate the pump by pressing on a bottom of the refill (Fig. 2, Paragraph [0029], Shahrur, Fig. 1(b), Ichikawa).  
 	Regarding claim 4, Shahrur in view of Ichikawa disclose the appliance according to claim 1, wherein a longitudinal axis of the housing (See Image 1, Shahrur) and a longitudinal axis of the handle  (See Image 1, Shahrur) make an angle (a) of between 30 and 90° (See Image 1, Shahrur).
Regarding claim 6, Shahrur in view of Ichikawa disclose the appliance according to claim 1, wherein the housing leads to the elbow formed between the handle and the treatment head (See Image 1, Shahrur).
Regarding claim 7, Shahrur in view of Ichikawa disclose the appliance according to claim 1, wherein the dispensing nozzle is configured to dispense the product contained inside (Paragraph [0030], Ichikawa) and the appliance is arranged to establish a fluid connection with the dispensing nozzle when the refill is in place inside the appliance (Figs. 1-2, Shahrur, Paragraph [0030], Ichikawa), in order to channel the product coming out of the refill to on the treatment head (Figs. 1-2, where 26 sticks out in Fig. 1, Shahrur).  
Regarding claim 8, Shahrur in view of Ichikawa disclose the appliance according to claim 1, wherein the refill protrudes outside of the housing when the refill is in place inside the housing (Fig. 1, Shahrur).  
Regarding claim 9, Shahrur in view of Ichikawa disclose the appliance according to claim 1, wherein the housing extends from a first end to a second end along a longitudinal axis of the treatment head (See Image 1, Shahrur) and the housing is open at said first end (See Image 1, Shahrur).  
Regarding claim 10, Shahrur in view of Ichikawa disclose the appliance according to claim 9, wherein the first end of the housing is open at an outer surface of the elbow (See Image 1, Shahrur).  
Regarding claim 11, Shahrur disclose an appliance (10, Shahrur) for treating human keratin materials, comprising: 
a treatment head (20, Shahrur); 
a handle (12, Shahrur) for holding the appliance in one hand in order to apply the treatment head to the skin of a patient, wherein the housing is oriented in line with the treatment head (Figs. 1-2, Shahrur) and open in an opposite direction to the treatment head (Figs. 1-2, Shahrur); 
a refill (22, Shahrur) containing a product (23, Shahrur) to be applied; and 
a housing (See Image 1, Shahrur) for holding the refill (Fig. 2, Shahrur), the handle and the treatment head forming an elbow (See Image 1, Shahrur), 
4Application No.: 16/061,603Docket No.: SEB 3.3F-005wherein the refill includes a body (22, Shahrur) containing the product (23, Shahrur) to be applied and comprising a dispensing head (26, Shahrur),
 	wherein the refill is arranged to be actuated by a dispensing actuator (24, Paragraph [0029], Shahrur).
Shahrur is silent regarding 
 the dispensing head having a mobile element moveable relative to and along a longitudinal axis of the body of the refill, and 
wherein the refill is arranged to be actuated by a user applying a force to at least a portion of the refill in order to dispense a dose of the product.  
Ichikawa teaches an appliance (1, Ichikawa) for treating human keratin materials, comprising: 
a refill (1, Ichikawa) containing a product (2, Ichikawa) to be applied; and 
4Application No.: 16/061,603Docket No.: SEB 3.3F-005wherein the refill includes a body (3a, Ichikawa) containing the product (2, Ichikawa) to be applied and comprising a dispensing head (4, 7, Ichikawa) having a mobile element (7, Ichikawa) moveable relative to and along a longitudinal axis of the body of the refill (Figs. 1(a)-1(b), Ichikawa), and 
(Figs. 1(a)-1(b), Ichikawa).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dispensing head of Shahrur to incorporate the teachings of Ichikawa to incorporate having a mobile element moveable relative to and along a longitudinal axis of the body of the refill since such a modification is the result of a simple substitution of one known element (26, Shahrur) for another (4, 7, Ichikawa) to obtain predictable results (Dispensing). Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the refill of Shahrur to incorporate the teachings of Ichikawa to incorporate being arranged to be actuated by a user applying a force to at least a portion of the refill in order to dispense a dose of the product in order to discharge the liquid (Paragraph [0030], Ichikawa).
 	Regarding claim 12, Shahrur in view of Ichikawa disclose the appliance according to claim 11, wherein the housing extends from a first end to a second end along a longitudinal axis of the treatment (See Image 1, Shahrur) head and is open at said first end (See Image 1, Shahrur).  
Regarding claim 13, Shahrur in view of Ichikawa disclose the appliance according to claim 12, wherein the first end of the housing is open at an outer surface of the elbow (See Image 1, Shahrur).  
Regarding claim 14, Shahrur in view of Ichikawa disclose the appliance according to claim 11, wherein the refill integrates a pump (24, Shahrur).  
Shahrur is silent regarding 
the pump being actuated by pressing the refill when the refill is in place inside its housing.  
 	Ichikawa teaches wherein the refill integrates a pump (6, Ichikawa) actuated by pressing the refill (Figs. 1(a)-1(b), Ichikawa).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of Shahrur to incorporate the teachings of Ichikawa to incorporate being actuated by pressing the refill since such a modification is the result of a simple substitution of one known element (24, Shahrur) for another (6, Ichikawa) to obtain predictable results (Dispensing). The modification of Shahrur in view of Ichikawa would teach wherein the refill (22, Shahrur) integrates a pump (6, Ichikawa) actuated by pressing the refill (Fig. 1(b), Ichikawa) when the refill is in place inside its housing (Fig. 2, Shahrur).
Regarding claim 15, Shahrur in view of Ichikawa disclose the appliance according to claim 14, wherein the refill is mounted on the appliance such that the refill is movable axially in the housing, in order to permit the user to actuate the pump by pressing on the at least a portion of the refill (Fig. 2, Paragraph [0029], Fig. 1(b), Ichikawa).  
Regarding claim 16, Shahrur in view of Ichikawa disclose the appliance according to claim 11, wherein a longitudinal axis of the housing (See Image 1, Shahrur) and a longitudinal axis of the handle (See Image 1, Shahrur) make an angle (a) of between 30 and 90° (See Image 1, Shahrur).
Regarding claim 18, Shahrur in view of Ichikawa disclose the appliance according to claim 11, wherein the housing leads to the elbow formed between the handle and the treatment head (See Image 1, Shahrur).  
Regarding claim 19, Shahrur in view of Ichikawa disclose the appliance according to claim 11, wherein the refill comprises a dispensing nozzle (4, Ichikawa) for dispensing the product contained inside (Paragraph [0030], Ichikawa) and the appliance is5Application No.: 16/061,603Docket No.: SEB 3.3F-005 arranged to establish a fluid connection with the dispensing nozzle when the refill is in place inside the appliance (Figs. 1-2, Shahrur, Paragraph [0030], Ichikawa), in order to channel the product coming out of the refill on the treatment head (Figs. 1-2, Shahrur).  
Regarding claim 20, Shahrur in view of Ichikawa disclose the appliance according to claim 11, wherein the refill protrudes outside of the housing when the refill is in place inside the housing (Fig. 1, Shahrur).
Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 8, that “Ichikawa's design as practical matter would not work in Shahrur's device because the user needs to hold the handle of Shahrur's device with his hand and fingers to dispense the cosmetic while at the same have the brush spread that cosmetic either through vibration or rotation. If the user were to try to grip flange with his fingers, press the cap the downwardly, while at the same time grip the handle of Shahrur's device, it simply would not work for its 
In response to applicant's arguments, on page 9, that “if the delivery container 1 of Ichikawa were inserted into housing 12 of Shahrur, a force would be applied to cap 4 and/or shaft 7 of Ichikawa along an axis orthogonal to the longitudinal axis of delivery container 1”, the Examiner respectfully disagrees. The Shahrur reference never states that dispensing actuator 24 must exert a force along an axis orthogonal to the longitudinal axis of the cartridge. Furthermore, the Applicant has assumed that the only location of dispending actuator 24 is in the housing 12, as shown in Fig. 1 of Shahrur. Examiner notes that the last sentence in Paragraph [0024] states “cartridge 22 contains the cosmetic 23 to be dispensed plus the dispensing actuator 24 (as seen in broken lines in FIG. 2)” and Paragraph [0029] states that “dispensing actuator 24 may include, without limitation, a peristaltic pump, a plunger pump, a gear pump. a gravity pump, radial flow pump, axial flow pump, a centrifugal pump, or a pinch pump, among others”. The Examiner is relying on the Ichikawa reference to teach “wherein the refill is actuated by a user applying a force to at least a portion of the refill along a longitudinal axis of the refill in order to dispense a dose of the product”.
In response to applicant's arguments, on page 9, that “the type of longitudinal movement required of Ichikawa's shaft would result in the shaft likely impinging on the gear system in Shahrur unless the gear system was removed or redesigned in some way”, the Examiner respectfully disagrees. It is unclear how impingement would occur because the figures do not show the location of the gear system 50. The . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783